DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 16-17, 19-20 and 22-23 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Ohn et al. (US 2016/0082951).
In re claims 1, 5 and 20, Ohn discloses  an internal combustion engine (10) operably connected to a driveline, the internal combustion engine structured and operable to generate and deliver power to the driveline; a starter (15) operably coupled with the internal combustion engine and structured and operable to start the internal combustion engine; a battery (35) structured and operable to provide electrical energy to the starter for starting the internal combustion engine; a generator (15) operably connected the internal combustion engine, the generator structured and operable to generate voltage and output the voltage to the battery to charge the battery (Par. 45); and an integrated starter control unit (60) communicatively connected to the generator and structured and operable to: continuously monitor a state of charge of the battery; and based on the continuously monitored state of charge of the battery, continuously control operation of the generator and thereby continuously control the voltage output by the generator to the battery in order to continuously maintain the state of charge of the battery within a desired range (par. 50-52).
	In re claims 2 and 7, Ohn discloses the starter and generator are combined to provide a starter-generator (HSG is a combined unit).
	In re claim 6, Ohn discloses continuously controlling operation of the generator comprises: via the integrated starter control unit, continuously controlling operation of the generator based on the generator operation data and the continuously monitored state of charge of the battery to thereby continuously control the voltage output by the generator to the battery to thereby continuously maintain the state of charge of the battery within a desired range (par. 45-52).
In re claims 16 and 22, Ohn teaches the integrated starter control unit is further structured and operable to receive feedback information from the generator regarding one or more operational parameter of the generator and based on the state of charge of the battery and the generator feedback information control operation of the generator in accordance with a battery charge profile to continuously control the voltage output by the generator to the battery to continuously maintain the state of charge of the battery within the desired range (par. 40-41 and par. 45-52).
In re claim 17 and 23, Ohn teaches the integrated starter control unit is further structured and operable to receive feedback information from at least one of an engine control unit of the golf car, a ground speed sensor of the golf car, and a battery load sensor of the golf car, and based on the state of charge of the battery and the feedback information from the at least one engine control unit, ground speed sensor, and battery load sensor (s220, s240), control operation of the generator in accordance with a battery charge profile to continuously control the voltage output by the generator to the battery to continuously maintain the state of charge of the battery within the desired range (fig. 2).
In re claim 19, Ohn teaches communicating to the integrated starter control unit is feedback information from at least one of an engine control unit of the golf car (s310), a ground speed sensor of the golf car, and a battery load sensor (s300) of the golf car, and via the integrated starter control unit, continuously controlling operation of the generator based on the state of charge of the battery and the feedback information from the at least one engine control unit, ground speed sensor, and battery load sensor, control operation of the generator in accordance with a battery charge profile to continuously control the voltage output by the generator to the battery to continuously maintain the state of charge of the battery within the desired range (s320, par. 56).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 8-9, 15, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohn, as applied above.
In re claims 3 and 8, Ohn differs in that it doesn’t explicitly teach the starter-generator and the integrated starter control unit are integrated with the internal combustion engine to provide a unitary prime mover. Nonetheless, the examiner takes the position that it would be obvious to integrate the starter-generator and the integrated starter control with the internal combustion engine to provide a unitary prime mover since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
In re claims 4 and 9, Ohn differs in that it doesn’t explicitly teach the internal combustion engine is a single cylinder engine. Nonetheless, the examiner notes that single cylinder engines are well known and conventional in the art and it would be obvious to apply the technology of Ohn to vehicles with such engines in order to ensure optimal hybrid operation.
	In re claims 15, 18 and 21, Ohn differs in that it doesn’t explicitly teach continuously controlling the voltage output by the generator to the battery to continuously maintain the state of charge of the battery between 70% and 100% of full charge. Nonetheless, the examiner takes the position it would have been obvious to one having ordinary skill in the art at the time the invention was made to ensure the state of charge of the battery is within the specified range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EREZ GURARI/Primary Examiner, Art Unit 3618